The Bahamas shares the
confidence that the international community has placed in
you, Sir, as the envoy of Namibia and of the continent of
Africa to preside over this fifty-fourth session of the
General Assembly, the last in this twentieth century. My
delegation congratulates you and pledges its full support as
you guide our deliberations at this critical juncture.
My delegation’s congratulations are also extended to
Mr. Didier Opertti, who represented our Latin American
and Caribbean region as President of the fifty-third session.
My delegation wishes to commend the Secretary-
General of the United Nations for his leadership of this
highly complex Organization on which rest the hopes and
aspirations of the world’s peoples and which is our best
prospect for a stable world.
I am pleased on this occasion to warmly welcome the
Kingdom of Tonga, the Republic of Kiribati and the
Republic of Nauru, the United Nations newest Member
States, to this community of nations. These countries add to
the growing number of small island developing States in the
United Nations and underscore the need for the
Organization to increase its efforts in support of this
important constituency.
The United Nations was created with a mandate to
work collectively for a better world, and since its
inception it has contributed to positive developments in
the global arena. However, significant challenges persist.
The agenda of the fifty-fourth session shows that even as
some progress has been made, we will continue at this
session to grapple with many of the thorny issues that
have preoccupied the international community over the
decades. At the same time, new challenges will have to
be addressed.
Recent events in Europe and elsewhere in the world,
spawned by internal conflict, have raised questions as to
whether States fractured by ethnic, religious and other
strife could build national identities to span these divides.
At the same time, they remind us that the greatest care
must be taken in making exceptions to the general
principle of non-intervention in the internal affairs of
other States. The Bahamas believes that this principle
remains an important safeguard for international peace
and security.
The Bahamas accepts that internal conflicts create
situations in which the Security Council should act, in
accordance with the Charter. However, we believe that
whenever the United Nations responds to internal
conflicts and threats to regional stability, it must do so
with one and the same degree of urgency, with adequate
resources and with consistency. It is with these
considerations in mind that the Bahamas supports United
Nations efforts to bring peace and stability to areas of
conflict in all regions of the world.
Recent United Nations peace initiatives give us hope
that long-standing and seemingly intractable problems
may have solutions. Indeed, the Bahamas is encouraged
by developments in the Middle East, particularly the
signing this month of the Sharm el-Sheikh Memorandum.
We see these developments as having the potential to end
decades of conflict in that troubled region. If enlightened
self-interest were to prevail in long-standing conflicts
elsewhere in Africa, Asia and Latin America, they too
could be resolved. Global attention could then be turned
towards development and human betterment, as envisaged
in the Charter.
Globalization and trade liberalization are gaining
currency as means of promoting accelerated development
and opening opportunities to bridge the gap between rich
15


and poor. However, concerns are being expressed that the
rules of the World Trade Organization (WTO) and its
dispute settlement mechanisms put the interests of the
strong ahead of the interests of the weak. Indeed, the
anticipated benefits of free trade give little comfort to
Caribbean States and farmers dependent as they are on
bananas for their foreign exchange earnings and their very
livelihood. Where preferential treatment is removed before
Caribbean countries can restructure their economies, severe
hardship results. We therefore believe that all concerned
must make an effort to find a solution to the banana
problem.
We see the new round of WTO negotiations scheduled
to begin in Seattle in November as an invaluable
opportunity for developing countries to have their concerns
incorporated into the discussions. The Bahamas is currently
giving consideration to acquiring observer status in the
WTO. It fully intends to follow the multilateral negotiating
process and to bring its concerns to the table, particularly
in the areas of trade in services and differential treatment
for small economies.
Growth in the economy of the Bahamas is in part
attributable to the services it offers as an offshore financial
centre. The Bahamas is concerned about the action taken
within the international community to inhibit or prevent the
use of offshore centres and to label them, impertinently, as
“harmful” tax jurisdictions. Furthermore, there is a tendency
to treat all offshore jurisdictions as a homogenous group,
which they are most definitely not.
The Bahamas had the opportunity to address the
Organization for Economic Cooperation and Development
on harmful tax practices in August this year in Paris. We
emphasized there that strict regulations and appropriate
legislation, specifically formulated to counter money
laundering and other illegal activities, govern financial
institutions in the Bahamas. The Bahamas is committed to
working with all concerned to address these and related
issues.
In May this year, it was reported to our Parliament
that the economy of the Bahamas was experiencing a
period of dynamism. In 1998, our economy grew some 3
per cent, the unemployment rate was 7.8 per cent and net
foreign investment inflows amounted to $491 million. But
on 14 September 1999, hurricane Floyd struck the
Bahamas, and the entire archipelago felt its impact.
Significant damage was done to the environment,
infrastructure and property. The full implications for the
economy of our country of the relief, recovery and
reconstruction efforts have yet to be calculated.
What happened in the Bahamas underscores the
continuing validity of the Barbados Programme of Action
for the Sustainable Development of Small Island
Developing States, adopted in 1994. We cannot help but
emphasize — as so many States did at the recently
concluded twenty-second special session — how
imperative it therefore remains for the Barbados
Programme of Action to be implemented. It is in this
context that we urge renewed commitment on the part of
all to the search for consensus on the draft resolution on
the recognition of the Caribbean Sea as a special area in
the context of sustainable development.
Together with our Caribbean Community sister
States, the Bahamas has made known our concern
regarding the transhipment of nuclear and hazardous
waste through the Caribbean Sea. Yet these shipments
continue. We reiterate our wish to see these shipments
stopped: they constitute the gravest risk to the fragility of
our marine environment and our economies.
The significant number of reviews issued recently or
expected in the coming months, of the outcomes of
United Nations Conferences on small island developing
States, population and development, social development
and women, attest to the efforts of the United Nations to
meet its economic and social obligations under the
Charter. The Bahamas confidently expects that these
reviews will all confirm that renewed political will and
action are required to meet the goals we set, at a high
level, in Barbados, Cairo, Copenhagen and Beijing.
Let me comment briefly on our continuing efforts to
maintain the momentum for gender equality, a subject
which will be taken up in the five-year Beijing review.
Women worldwide continue to break through glass
ceilings. In the Bahamas, for example, women have made
significant strides in Parliament, the judiciary, public
service and business and service organizations. However,
the Bahamas is cognizant that there are still serious
challenges to women’s equality. We are particularly
concerned about the traffic in human beings,
predominantly women and children. The Bahamas intends
to continue its active support, both nationally and
internationally, for efforts to help women realize their
legal rights, attain economic empowerment and rise above
poverty. It is our hope, therefore, that the Beijing review
will result in strategies to further engage the international
community in support of the world’s women.
16


The Bahamas supports the growing consensus on
human rights, which focuses on principles and values
including democracy, good governance and the rule of law.
We also believe that United Nations Member States should
honour the human rights commitments they have made.
The Republic of Haiti is a fledgling democracy
courageously facing significant political, economic and
social challenges. These myriad challenges have resulted in
a sustained influx of illegal immigration from Haiti into the
Bahamas. Together with other illegal immigration,
particularly from other countries in the Caribbean region,
illegal Haitian immigration continues to be a burden to the
socio-economic structures of the Bahamas. We therefore
have a vested interest in the stabilization of Haiti’s
democratic institutions and economy. The Bahamas
participated in a Caribbean Community mission to Haiti in
July of this year; that mission reviewed with the Haitian
Government its preparedness for elections. In so doing, we
signalled our support for the process of free and fair
elections in Haiti. We also fully support the efforts of the
Economic and Social Council and of the General Assembly
for Haiti’s reconstruction and for the strengthening and
furtherance of its democracy.
Last year, at the twentieth special session of the
General Assembly, on the world drug problem, the
international community adopted a new and detailed
programme of measures to enhance the effectiveness of
national, regional and international drug control activities.
Member States must now implement the programme,
particularly by meeting the targets set in the special
session’s concluding documents. For the United Nations
International Drug Control Programme to carry out its
mandate, adequate resources must be allocated to it.
Drug trafficking into and through the Bahamas is a
major threat to our socio-economic development. A
significant proportion of the national budget continues to be
spent on drug law enforcement. I wish to emphasize that
even though we do so at the expense of vital national
programmes, the Bahamas will not relent in its efforts to
overcome the serious challenges posed by drug trafficking
and related criminality. We are particularly concerned about
the traffic in illicit firearms, which appears to be working
in tandem with the drug trade. Further, with the increase in
firearms comes an increase in violent crime committed with
those firearms. We continue to urge greater efforts to
control the illicit manufacture of and trafficking in firearms,
including the ratification and implementation of relevant
international conventions.
The failure to achieve general and complete
disarmament means that serious threats to international
peace and security persist. The production and stockpiling
of chemical, biological and other weapons of mass
destruction exacerbate this situation. The Convention on
the Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-personnel Mines and on Their
Destruction, to which the Bahamas is a party, has been a
key success in recent disarmament initiatives. The
Convention demonstrates what can be achieved when
there is unity of purpose in the field of disarmament.
In a constantly changing global environment, United
Nations reform must continue to be a priority to ensure
that the Organization remains relevant to the role
envisaged for it under the Charter. Negotiations on the
multifaceted objective of Security Council reform have
moved at a frustratingly slow pace. It is clear that the
Council must be reformed, and that one of the main
objectives must be its enlargement. This has the support
of the Bahamas. However, in determining criteria for
expanded membership of the Council, consideration must
be given to a mechanism for all Members to enjoy the
privilege of serving thereon.
The Bahamas welcomes the General Assembly’s
decision to convene a millennium summit at the
beginning of the Millennium Assembly. We share the
view that the summit should not be just a
commemoration, but should also be substantive. The
Bahamas wishes to reflect briefly on what the summit’s
approach might include. We see the summit not as a
forum for a restatement of lofty ideals or of the practical
initiatives that were the outcomes of past international
conferences. The millennium summit must be used as a
catalyst that would build, especially, on the outcomes of
those conferences to produce a revitalized international
agenda for the twenty-first century. That agenda should
take into account the accomplishments of the United
Nations system as a whole in the areas of economic and
social development as well as peace and security, and it
should be realistic. From this last perspective, it is the
continued position of the Bahamas that the question of
refugees, for example, should not continue to be divorced
from the broader question of illegal migration.
Under the revitalized agenda, the United Nations
would have improved partnerships with other regional and
international organizations. Such partnerships with
organizations including the Commonwealth, the
Organization of American States and the Caribbean
17


Community would further the coordination of solutions to
problems of a global nature.
The United Nations cannot do what we ask of it unless
it is provided with the necessary resources. The common
values we share, and our determination to find solutions to
the world’s problems, should give us the political will to
build on what the United Nations has accomplished to date.
Thus, the Organization must be assured of funding on a
reliable, predictable and timely basis to carry out the
mandates entrusted to it by its Member States.
The broad range of problems and issues on the United
Nations agenda cannot be solved without investment in
multilateralism and partnerships. It is our responsibility to
make the United Nations a highly effective organization
fully capable of responding to the security, political,
economic and social challenges of the twenty-first century.
The Bahamas pledges its full commitment to play its part
in United Nations efforts to secure a better future for all.









